Citation Nr: 1317472	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  08-30 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for left knee instability.

2.  Entitlement to a rating greater than 10 percent for left knee arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran had active military service from June 1986 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, wherein the RO denied a compensable rating for a left knee disability.

In December 2010, the Board remanded the claim for additional development.  The development has been completed and the case is before the Board for final review.  (Among the instructions in the Board's remand was an instruction to clarify the nature of the disability for which the RO had previously granted service connection.  The Appeals Management Center (AMC), by way of a May 2012 rating action clarified that service connection was warranted for both left knee instability and arthritis.  A separate 10 percent rating was awarded for arthritis.  Consequently, given the appeal for a higher rating for left knee disability, the Board will address both arthritis and instability.)


FINDING OF FACT

The service-connected left knee disability has been manifested at worst by mild intermittent crepitus, full extension, and flexion limited to 130 degrees without pain; the Veteran does not have instability.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.71a, Diagnostic Code 5257 (2012).

2.  The criteria for a rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002 & Supp. 2012)); see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a) (2012), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United States Court of Appeals for Veterans Claims (Court) held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, the Veteran was provided VCAA notice in a March 2005 letter, advising him of what information and evidence is needed to substantiate his claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A January 2011 letter included information regarding how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  The case was last adjudicated in May 2012.

The Veteran has received necessary notice and has had a meaningful opportunity to participate in the development of his claim.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Board also notes that actions requested in the prior remand have been undertaken.  Here, the AMC asked the Veteran to identify all health care providers who had treated him for his service-connected left knee disability since February 2004 and obtained ongoing VA treatment records, which included a June 2008 physical medicine and rehabilitation consultation report that was not previously of record.  The Veteran was also afforded additional VA examinations with medical opinions provided regarding the effects of his left knee disability on his employability; the second examination was provided after the first was determined to be insufficient.  The AMC later issued a supplemental statement of the case (SSOC) in May 2012.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of the remand, and a decision on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records, VA and private treatment records, VA examination reports and medical opinions, and lay statements.  The examination reports include the information necessary to rate the disability at issue.  There is no indication of relevant, outstanding records that would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues being decided on appeal.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; assigning the higher rating where there is a question as to which of two evaluations apply and where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Hence, the following analysis in the case is undertaken with the possibility that staged ratings may be appropriate.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just. 38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's left knee instability is rated as noncompensably disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 provides that impairment of the knee manifested by recurrent subluxation or lateral instability warrants a 10 percent rating for slight impairment, a 20 percent rating for moderate impairment, and a 30 percent rating for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Arthritis is rated on the basis of limitation of motion of the joint affected.  Diagnostic Code 5003.  A 10 percent rating is warranted for each major joint affected by limitation of motion even when the limitation is noncompensable.  Id.  The Board notes that normal range of motion for the knee is flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  Diagnostic Codes 5260 and 5261 provide for rating based on limitation of motion.

Evaluations for limitation of flexion of a knee are assigned as follows:  flexion limited to 45 degrees is 10 percent; flexion limited to 30 degrees is 20 percent; and flexion limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Evaluations for limitation of extension of the knee are assigned as follows: extension limited to 10 degrees is 10 percent; extension limited to 15 degrees is 20 percent; extension limited to 20 degrees is 30 percent; extension limited to 30 degrees is 40 percent; and extension limited to 45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

A 10 percent rating is warranted for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  A higher rating is not available under this Diagnostic Code.

The Veteran contends that he had increased left knee grinding and cracking noises when in motion or pivoting, pain around his knee cap and a burning sensation at the bottom of his knee cap, decreased range of motion and strength, stiffness, and locking.   

In lay statements dated in April 2005, the Veteran's father described the Veteran's complaints about knee problems after military service, and the Veteran's brother indicated that he was able to hear the cracking noise in both of the Veteran's knees whenever the Veteran knelt.

During a November 2005 VA examination, the Veteran described his in-service left knee injury and current symptoms, including daily pain, which was worse in cold weather; weakness, instability, and grinding if he pivots on the knee; and occasional locking for several minutes at a time.  He reported that he worked in insurance sales, a job that required driving for a good portion of the day.  He stated that prolonged sitting and constantly getting up from a seated position aggravated his knee.  

Physical examination of the left knee revealed mild intermittent crepitus, and the joint appeared to be non-swollen with no sign of fluid or inflammation; gait and station appeared normal.  Left knee range of motion testing revealed flexion to 145 degrees and extension to 0 degrees without painful limitation.  His left knee was unaffected by repetition, with no limitation due to weakness, fatigue, incoordination, or flare-up noted.  On neurologic examination, sensation in the lower extremities was intact, deep tendon reflexes were two plus at the knee, strength was 5/5 in the left lower extremity.  A left knee x-ray revealed minimal degenerative joint disease (for which a separate 10 percent disability rating was granted), no recent fracture or subluxation, intact joint space, and no bone destruction or significant joint effusion.

In March 2006 correspondence, the Veteran stated that his left knee disability limited his ability to walk more than three to four blocks without great pain, his left knee continually gave out, there was a burning sensation around the knee cap, and it affected his job and daily activities.

During VA treatment in March 2007, the Veteran reported subjective weakness.  He also noted pain in his knee.  

During an April 2007 VA examination for a different claimed disability, he reported that he had a job more than a year earlier; however, the company relocated and wanted him to travel.  He stated that he could not travel a lot due to his back and declined to continue working for the company selling sailing supplies.  He reported current work as a self-employed insurance salesman.  On examination, his gait was observed to be normal.  

A May 2007 VA podiatry note reflects the Veteran's complaints of bunions that were causing increasing difficulty with his job as a salesman due to increasing foot pain from being on his feet constantly.  He also reported knee pain.  In June 2007, the Veteran sought treatment for numbness and tingling in his left foot.  He stated that he was "still able to walk and carry out normal activities."  

In February 2008, the Veteran presented for VA treatment for right knee pain.  He described a slip and fall injury in December 2007 with persistent right knee pain.  On examination, the left knee was reported as unremarkable.  The assessment was likely MCL [medial collateral ligament]/medial meniscal sprain versus tear.  Right knee x-ray and MRI studies were ordered as well as a cane.  He received follow-up care for his nonservice-connected right knee injury in April 2008.  The physician also encouraged continued physical therapy and exercise for the low back disability.

During a February 2008 VA examination to evaluate other claimed disabilities, the Veteran reported that he fell in November 2007, injuring his right knee and he was unable to squat due to pain in that knee.

During a June 2008 VA physical medicine and rehabilitation consultation, the Veteran reported chronic low back pain and bilateral knee pain.  On examination of the knees, there was no effusion, good stability and full range of motion, gait within normal limits, and no assistive device used.  A July 2008 VA initial physical therapy plan noted ongoing problems with pain in both knees and the low back without radiation.  The Veteran stated that prolonged standing and long distance driving aggravated his knee pain.  On examination, range of motion of the lower extremities was within full limits, and he ambulated independently without antalgic gait.  Physical therapy was recommended once per week for four weeks.  A physical therapy note dated later in July 2008 reflects that the Veteran received a moist hot pack to his lower back and both knees and participated in various strengthening exercises and stretches.  The assessment pertained to his low back and the plan was to discharge him from physical therapy.

Objective findings during a January 2009 VA examination to evaluate claimed foot disabilities included no abnormal weight bearing.  The Veteran stated that he was unemployed, but had worked as a bond salesman until 2006.

During January 2010 VA treatment, the Veteran reported knee pain, low back pain, and hip pain, which was worse since it started getting colder.  Examination of the extremities revealed no edema.  The assessment included stable joint pain.  Subsequent VA treatment records dated to May 2011, including those associated with the electronic, Virtual VA claims file, reflected some reports of a history of left knee problems, but did not show evaluation or treatment for left knee disability.

A January 2011 VA examination report reflects that the examining physician reviewed the claims file.  On examination of the left knee, there was no tenderness or swelling.  Range of motion findings included flexion to 130 degrees and extension to 0 degrees, both without painful limitation.  On three repetitive motions, there was no loss of motion, no loss of joint function due to pain, weakness, fatigability, incoordination, or flare-ups.  There was no instability of the left knee, but there was mild crepitation on full flexion.  There were no incapacitating episodes or radiation of pain; no neurologic findings or effect on the usual occupation or daily activities; and no neoplasms, subluxation, or bladder or bowel complaints.  The diagnosis was "right knee mild arthritis."  The examining physician opined that although the Veteran could not perform heavy work requiring lifting more than 30 pounds or prolonged standing more than 10 minutes, he could perform desk type work.

In October 2011, a VA decision review officer (DRO) reviewed the January 2011 VA examination report and determined that it was insufficient because the examiner provided a diagnosis regarding the right knee, not the left knee.  

The Veteran was rescheduled for another VA examination in December 2011.  During the examination, he stated that he gets pain in the front of his knee and pointed along the medial aspect; then he gets occasional pain behind the knee.  He stated that he felt a sensation of weakness and pointed to the lateral aspect of the knee.  He reported that all of his pain was associated with weightbearing, particularly with stairs.  He denied any swelling in his left knee, but reported left knee locking two or three times per week.  

On examination of the left knee, there was no swelling, erythema, obvious deformity, joint effusions, or excessive warmth.  There was some atrophy of the vastus medialis oblique [muscle] bilaterally.  He had pain-free palpation to the medial and lateral joint lines, negative McMurray and Lachman tests, negative anterior drawer, and 1+ posterior drawer.  Left knee range-of-motion testing revealed flexion to 130 degrees and extension to 0 degrees without painful limitation.  On repetitive motion, there was no loss of motion and no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  He maintained 5/5 quadriceps strength after three repetitive motions.  There was no pain or laxity with valgus or varus stress either at 30 degrees of flexion or full extension; there was no tenderness with patellar grind test or with palpation along the medial or lateral collateral ligaments, distal femur, or tibial plateau.  There was no dislocation or subluxation appreciable on examination.  The impression was minimal left knee arthritis.  The examiner concluded that there were no effects on the Veteran's usual occupation or daily activities and summarized that physical examination of the left knee was essentially normal.

In a January 2012 addendum, the December 2011 VA examiner indicated that he reviewed the Veteran's claims file and previous examination; he did not change his impression regarding the left knee disability.  

The Board has considered the medical and lay evidence of record, but finds that a preponderance of the evidence is against the claim for a compensable rating for the left knee instability.  On no examination has the Veteran demonstrated any problem with instability, and there have been no findings suggestive of any ligament laxity or difficulty that would cause instability or subluxation.  Consequently, a compensable rating is not assignable.  

As for the arthritis, the left knee disability has been manifested at worst by mild intermittent crepitus, full extension, and flexion limited to 130 degrees without pain.  These findings are consistent with the 10 percent rating currently assigned for the left knee arthritis.  Although these findings do not warrant a compensable rating for limitation of flexion under Diagnostic Code 5260 or for limitation of extension under Diagnostic Code 5261, there has been some limitation of flexion, and the Veteran has reported having pain.  This situation is contemplated by the 10 percent rating under Diagnostic Code 5003 for arthritis.  

The Board emphasizes that despite the Veteran's subjective complaints of pain, weakness, instability, grinding, locking, giving way, and a burning sensation, these symptoms are not confirmed by objective medical evidence of record.  In addition, the objective medical evidence does not reflect any functional loss beyond what is already contemplated by the 10 percent rating due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.  See 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  In this case, the November 2005 and January and December 2011 VA examination reports reflect that the Veteran was able to accomplish repetitive left knee range-of-motion testing.  His range of motion, however, was not limited by pain following repetition; nor was there evidence that range of motion was affected by fatigue, weakness, lack of endurance, or incoordination.  Therefore, a higher rating would not be assignable for the left knee arthritis based on any functional loss due to limited or excess movement, pain, weakness, excess fatigability, and/or incoordination.

The Board also considered the medical opinion of the December 2011 VA examiner and the January 2012 addendum.  The examiner concluded that the Veteran's left knee disability did not affect his usual occupation.  The Board finds that the conclusion is supported by the medical evidence of record and by the examiner's rationale, indicating that the physical examination of the left knee was essentially normal.

The Board has considered the assertions by the Veteran pertaining to his left knee.  He is competent to attest to the exhibited symptoms in his knee.  However, the Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his left knee disability because his subjective reports of knee symptoms such as pain, weakness, instability, grinding, or locking episodes, have not been confirmed by objective medical evidence.  Here, the Board notes that some of the Veteran's reported problems with his left knee disability are inconsistent.  For example, in March 2006 correspondence in support of his claim, he stated that he could only walk three to four blocks and that his left knee "continually give[s] out."  However, during June 2007 VA treatment for left foot numbness and tingling, he stated that he was still able to walk and carry out his normal activities.  Accordingly, a compensable rating is not warranted for the left knee instability and a rating higher than 10 percent is not warranted for arthritis.

The Board has also considered whether staged ratings are appropriate, but concludes that the criteria for an increased schedular rating for the left knee have not been met at any time during the appeal. Therefore, staged ratings for left knee instability and arthritis are not warranted for any portion of the current claim period.

As a final matter, the Board has also considered whether the left knee disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted for the disability on appeal.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical").  Here, the rating criteria reasonably describe the disability level and symptomatology for his left knee disability and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular ratings are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted for instability or arthritis.

For all the foregoing reasons, the Board finds that the most probative and credible evidence does not support the assignment of a compensable rating for any left knee instability or more than 10 percent for arthritis at any point during the course of the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, entitlement to higher ratings is not warranted, and the claims must be denied.

In reaching the conclusion above, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A compensable rating for a left knee instability is denied.

A rating higher than 10 percent for left knee arthritis is denied.



_______________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


